BUFFINGTON, Circuit Judge.
This is an appeal by the United States from an order in the court below admitting Martino Roberto to citizenship. He was not represented by counsel, and if the entire testimony showed nothing but the facts recited in the government’s statement the court below committed error. Without in any way reflecting on the representatives of the government, we may say that no record was made at the time of the testimony, the statement of the case was not submitted to the court, and the petitioner had no opportunity to include his proofs, if such were made.
Having in view the great care and caution exercised by the judge below in naturalization eases, we reverse the case, with the direction to rehear the petition and receive and record the applicant’s proofs, and the court, with their consent, appoint Adrian Bonnelly and John M. Di Silvestro as counsel to represent him. It is suggested that hereafter, when the government desires to review naturalization cases, the testimony be recorded at the hearing, or that an abstract thereof be certified by the judge when the ease is appealed.